DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Patent Number 10,339,093) in view of Beauchamp et al. (US Patent Number 8,032,261, hereinafter “Beauchamp”).

4.	As per claims 1 and 22, Srivastava teaches an integrated circuit (IC) and method (I2C, I3C use, column 6, line 44), comprising: an interface (figure 1, interface 108 to 102); and a control circuit (108) coupled to the interface and configured to: using an initial protocol (utilization of guest protocols by the SOC, figure 1 to repeater 114), negotiate a transition to a second protocol for communications with a remote IC over the interface (column 5, lines 32 – 67, using a primary UART protocol and signaling to a different guest protocol); transition to using the second protocol; and operate using the second protocol (once configured will operate in next transitioned protocol, column 5, lines 40 – 60).  
Srivastava does not appear to explicitly disclose a two-wire interface and negotiate/transition from a first protocol to a second protocol for communications with a remote IC over the two-wire interface.  
However, Beauchamp discloses a two-wire interface and negotiate/transition from a first protocol to a second protocol for communications with a remote IC over the two-wire interface (column 3, lines 25 – 44, the two-wire interface 26, is configured to transition between different protocols, UART/I2C).
Srivastava and Beauchamp are analogous art because they are from the same field of endeavor of communication bus handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Srivastava and Beauchamp before him or her, to modify the UART and protocol functionality of Srivastava to include the two-wire interface UART of Beauchamp because utilization of a two-wire communication with UART implementation is readily used in the art.
One of ordinary skill would be motivated to make such modification in order to enhance communication between connected elements as is known in the art (column 1, lines 34 – 44) Therefore, it would have been obvious to combine Beauchamp with Srivastava to obtain the invention as specified in the instant claims.

5.	As per claims 13 and 23, Srivastava teaches an integrated circuit (IC) and method (I2C, I3C use, column 6, line 44) comprising: an interface (figure 1, interface 108 to 102); and a control circuit (108) coupled to the interface and configured to: while in an idle mode (figure 404 to 406, column 8, lines 45 – 51), hold at least one wire of the interface in a default idle mode (column 8, lines 52 – 67); determine that a wake up is needed (block 306 and 322, made aware of a wake presence, column 8, lines 21 – 33); wake up the IC; and drive the interface to initiate the wake up at the remote IC (column 9, lines 1 – 15, wake up signal and drive interface to wake up).  
Srivastava does not appear to explicitly disclose a two-wire interface.  
However, Beauchamp discloses a two-wire (column 3, lines 25 – 44, the two-wire interface 26).
Srivastava and Beauchamp are analogous art because they are from the same field of endeavor of communication bus handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Srivastava and Beauchamp before him or her, to modify the UART and protocol functionality of Srivastava to include the two-wire interface UART of Beauchamp because utilization of a two-wire communication with UART implementation is readily used in the art.
One of ordinary skill would be motivated to make such modification in order to enhance communication between connected elements as is known in the art (column 1, lines 34 – 44) Therefore, it would have been obvious to combine Beauchamp with Srivastava to obtain the invention as specified in the instant claims.

6.	As per claims 18 and 24, Srivastava teaches an integrated circuit (IC) and method (I2C, I3C use, column 6, line 44) comprising: an interface (figure 1, interface 108 to 102); and a control circuit (108) coupled to the interface and configured to: while in an idle mode (figure 404 to 406, column 8, lines 45 – 51), hold the interface in a default idle mode (column 8, lines 52 – 67); detect a transition to a changed mode different than the idle mode (block 306 and 322, detect a wake presence, column 8, lines 21 – 33); and responsive to the transition, begin a wake-up process (column 9, lines 1 – 15, wake up signal and drive interface to wake up).  
Srivastava does not appear to explicitly disclose a two-wire interface.  
However, Beauchamp discloses a two-wire (column 3, lines 25 – 44, the two-wire interface 26).
Srivastava and Beauchamp are analogous art because they are from the same field of endeavor of communication bus handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Srivastava and Beauchamp before him or her, to modify the UART and protocol functionality of Srivastava to include the two-wire interface UART of Beauchamp because utilization of a two-wire communication with UART implementation is readily used in the art.
One of ordinary skill would be motivated to make such modification in order to enhance communication between connected elements as is known in the art (column 1, lines 34 – 44) Therefore, it would have been obvious to combine Beauchamp with Srivastava to obtain the invention as specified in the instant claims.

7.	As per claim 25, Srivastava teaches a computing system comprising: a communication bus (communication bus seen in figure 1, between the elements); a first integrated circuit (IC) (I2C, I3C use, column 6, line 44), comprising: a first interface coupled to the bus; and a first control circuit coupled (200, figure 2) to the first interface and configured to: using an initial protocol (utilization of guest protocols by the SOC, figure 1 to repeater 114), negotiate a transition to a second protocol for communications with a secondary IC over the two-wire interface (column 5, lines 32 – 67, using a primary UART protocol and signaling to a different guest protocol); transition to using the second protocol; and operate using the second protocol (once configured will operate in next transitioned protocol, column 5, lines 40 – 60); and the secondary IC comprising: a secondary two-wire interface coupled to the two-wire bus; and a secondary control circuit (202, figure 2) coupled to the secondary two-wire interface and configured to: 20 WT Ref. No. 1173-680Qualcomm Ref. No. 201619 responsive to negotiations from the first control circuit, transition to using the second protocol (column 5, lines 32 – 67, for secondary control circuit using a primary UART protocol and signaling to a different guest protocol); and operate using the second protocol (once configured will operate in next transitioned protocol, column 5, lines 40 – 60).
Srivastava does not appear to explicitly disclose a two-wire interface and negotiate/transition from a first protocol to a second protocol for communications with a remote IC over the two-wire interface.  
However, Beauchamp discloses a two-wire interface and negotiate/transition from a first protocol to a second protocol for communications with a remote IC over the two-wire interface (column 3, lines 25 – 44, the two-wire interface 26, is configured to transition between different protocols, UART/I2C).
Srivastava and Beauchamp are analogous art because they are from the same field of endeavor of communication bus handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Srivastava and Beauchamp before him or her, to modify the UART and protocol functionality of Srivastava to include the two-wire interface UART of Beauchamp because utilization of a two-wire communication with UART implementation is readily used in the art.
One of ordinary skill would be motivated to make such modification in order to enhance communication between connected elements as is known in the art (column 1, lines 34 – 44) Therefore, it would have been obvious to combine Beauchamp with Srivastava to obtain the invention as specified in the instant claims.

8.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 2, Srivastava teaches an IC, wherein the initial protocol comprises a Universal Asynchronous Receiver/Transmitter (UART) protocol (130, figure 1, UART).  

9.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 3, Srivastava teaches an IC, wherein the two-wire interface comprises a low-speed interface and further comprising a high-speed interface operative at a high speed greater than a low speed associated with the low-speed interface (column 3, lines 8 – 32).  

10.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 4, Srivastava teaches an IC, wherein the two-wire interface comprises a portion of a Universal Serial Bus (USB) interface (column 3, lines 34 – 40).  

11.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 5, Srivastava teaches an IC, wherein the two-wire interface comprises a sideband use (SBU) interface within the USB interface (column 6, lines 6 – 10).  

12.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 6, Srivastava teaches an IC, wherein the second protocol is selected from the group consisting of: Line multiplex-Universal Asynchronous Receiver/Transmitter (UART) (LM-UART), I2C, I3C (I2C, I3C use, column 6, line 44), radio frequency front end (RFFE), and system power management interface (SPMI).  

13.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 7, Srivastava teaches an IC, wherein the two-wire interface is configured to operate in a differential signaling mode (column 6, lines 58 – 67).  

14.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claims 8 and 14, Srivastava teaches an IC, wherein the control circuit is configured to: while in an idle mode (figure 404 to 406, column 8, lines 45 – 51), hold at least one wire of the two-wire interface in a default idle mode (column 8, lines 52 – 67); detect a transition on the at least one wire to a changed mode different than the idle mode (block 306 and 322, detect a wake presence, column 8, lines 21 – 33); and responsive to the transition on the at least one wire, begin a wake-up process (column 9, lines 1 – 15, wake up signal and drive interface to wake up).  

15.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claim 9, Srivastava teaches an IC, wherein the control circuit is configured to: while in an idle mode (figure 404 to 406, column 8, lines 45 – 51), hold at least one wire of the two-wire interface in a default idle mode (column 8, lines 52 – 67); determine that a wake up is needed (block 306 and 322, made aware of a wake presence, column 8, lines 21 – 33); wake up the IC; and drive the at least one wire of the two-wire interface to initiate the wake up at the remote IC (column 9, lines 1 – 15, wake up signal and drive interface to wake up).  

16.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claims 10, 15 and 19, Srivastava teaches an IC, wherein the IC further comprises a host IC (column 4, line 39).  

17.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claims 11, 16 and 20, Srivastava teaches an IC, wherein the IC further comprises a secondary IC (figure 2, secondary IC elements).  
18.	Srivastava modified by the teachings of Beauchamp as seen in claim 1 above, as per claims 12, 17 and 21 Srivastava teaches an IC,  integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (figure 9, plurality of devices, column 13, lines 42 – 59).  

Response to Arguments
19.	Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. A) Applicant argues the prior art does not teach negotiation of a transition to a second protocol, B) Applicant argues prior art does not teach at least one wire being held in idle.
With respect to argument A, the Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., negotiation in the claims requires more than a simple on/off transition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, as per the argument that the word negotiate is not in the prior art the Examiner notes that the Applicant is entitled to be his own lexicographer with appropriate support and although the word is present in the instant application’s claims there must be more limitations related to the negotiation to support the arguments presented.  In fact, as per the argument of number of times a word appears in a prior art, the instant application only mentions negotiations in a rudimentary manner a total of 11 times and the 12th time, in paragraph 28 of the printed publication of the instant application, being the only one of substance which requires a negotiation composed of a plurality of messages.  However, the claims do not recite such limitations nor do they preclude the prior art from functioning as necessitated by the claims in as a simple switch from a first protocol to a second protocol.
With respect to argument B, the Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner relies upon the primary reference for teachings of idle and a secondary reference for teachings of two-wire interfaces.  The claim limitations do not preclude the prior art from functioning as necessitated as they recite the limitation “at least one” when referring to the “wire” which constitutes a broadest reasonable interpretation to represent two wires as well which in turn is exemplified that the entity of “wire(s)” as a whole may enter an idle state.  If the intended novelty lies within the protocol negotiation and idle state transitions the Examiner suggests adding verbiage from the specification the better quantify such teachings in the claims.

Conclusion
20.	The prior art made of record by the Applicant and not relied upon is considered pertinent to applicant's disclosure. In the latest IDS the Applicant has cited Bisson which appears in an international search report teaching elements of protocol shifting as seen in paragraphs 31 and 34 between USB and UART.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184